Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7, 9-15 and 17-22 are pending. Claims 1-7, 9-15 and 22 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and a composition comprising decorin or decorin core protein and a preservation medium (an aqueous solution), wherein the preservation medium comprises sodium chloride, a physiological buffer (water, monobasic sodium phosphate, disodium hydrogen phosphate), chondroitin sulfate, an antibiotic agent (gentamycin), and an antioxidant (glutathione). Claims 17-21 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tahvildari et al. (Cell Mol Life Sci. 2018 May; 75(9): 1509-1520) in view of Jarvelainen et al. (Matrix Biol. 2015 April; 43: 15–26) and Stander et al. (Cell Tissue Res (1999) 296:221-227), as evidenced by Kamma-Lorger et al. (PLoS ONE 11(2): e0147948).
Tahvildari et al. teach that “[I]nduction of tolerogenic APCs in the donor cornea is another potential therapeutic approach that can be achieved by pre-treatment of human donor corneas with immunomodulatory cytokines prior to transplantation without exposing graft recipients to toxic side effects of systemic immunosuppression” (page 13, 2nd para).
Tahvildari et al. also teach that “[A]nti-VEGF antibodies, trap proteins and receptor antagonists have all been shown to successfully limit allograft rejection in murine models of corneal transplantation. Novel antiangiogenic molecules, such as those targeting insulin receptor substrate-1, may prove to be useful therapeutic tools in this setting. Furthermore, ex vivo gene therapy treatment has potential as an effective means of decreasing neovascularization and promoting graft survival (page 5, 2nd para).
Tahvildari et al. do not teach treating a corneal graft with a proteoglycan.
	Jarvelainen et al. teach that overexpression of decorin retards corneal neovascularization via downregulation of proangiogenic molecules including VEGF (page 4, 2nd para). 
	Stander et al. teach that decorin possesses immunomodulatory properties (page 221, right column, 1st para).


The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Tahvildari et al. teach that anti-VEGF antibodies have been shown to successfully limit allograft rejection in murine models of corneal transplantation and Jarvelainen et al. teach that overexpression of decorin retards corneal neovascularization via downregulation of proangiogenic molecules including VEGF. 
Therefore, one of ordinary skill would have been motivated to treat a corneal graft with decorin and would have reasonably expected the immunomodulatory, anti-VEGF, and anti-neovascularization properties of decorin to promote graft survival.
With respect to the limitation “wherein treating the endothelium increases a hexagonal cell structure of the endothelium while maintaining an endothelial cell density of the donor corneal tissue”, it is noted that such limitation is an inherent property of decorin, which once administered to the corneal graft would necessarily increase a hexagonal cell structure of the endothelium while maintaining an endothelial cell density of the donor corneal tissue.
Furthermore, as evidenced by Kamma-Lorger et al., decorin forms longer chains that extend among several collagen fibrils and hence help to organise collagen in the extracellular matrix in a pseudo hexagonal arrangement, which is an essential property for maintaining transparency in the cornea (page 11, 1st para).

Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent .

Response to Arguments
Applicant’s arguments filed on 1 31/2022 have been fully considered but they are not persuasive.
Applicant argues that “[T]he Office Action's obviousness rationale relies on replacing the therapeutic approaches discussed in Tahvildari with a proteoglycan. Neither Tahvildari nor any of the other cited references cited supports making such a replacement with any degree of predictability of the result on a patient, a result that is not recited in Applicant's claims. Nor does Tahvildari or any of the other cited references provide any basis for concluding that such a replacement would achieve "increase[ing] a hexagonal cell structure of the endothelium while maintaining an endothelial cell density of the donor corneal tissue" as recited in the present claims. Proteoglycans are not antigen presenting cells, T cells, mesenchymal stem cells, or cytokines used in various therapeutic approaches discussed in Tahvildari. A person of ordinary skill in the art would not replace an antigen presenting cell, T cell, mesenchymal stem cell, or cytokine with a proteoglycan and expect to achieve the same result”.
Applicant also argues that “[T]ahvildari observes that, "[d]espite the considerable progress made with murine models of corneal transplantation in identifying potential therapeutics, the goal of improvinq clinical outcomes by promotinq allotolerance in humans remains elusive." Id. at 12 (emphasis added). Tahvildari does not point to 
Applicant further argues that “[A] person of ordinary skill in the art would understand that a proteoglycan would not replace a faulty gene or add a new gene. Indeed, gene therapy is an unpredictable technology requiring clinical trials that are "closely monitored by the Food and Drug Administration and the National Institutes of Health." Mayo Clinic. As noted by the Mayo Clinic, "[a] gene can't easily be inserted directly into your cells," and risks of gene therapy include "[u]nwanted immune system reaction," "[t]argeting the wrong cells," "[i]nfection cause by the virus" used as a vector to deliver gene therapy, and "[p]ossibility of causing a tumor." Id. The present claims do not relate to corneal grafts engineered for gene therapy, i.e., containing viral vectors capable of delivering genetic material to a patient”. 
Applicant additionally argues that the discussion in Jarvelainen regarding "decorin retard[ing] corneal neovascularization via downregulation of proangiogenic molecules including VEGF [94]" is not relevant to tissues selected to serve as donor corneal tissue because corneal tissue that is infected, or has endured trauma, chemical burns, inflammation, limbal insufficiency, or allergic eye diseases would not be suitable as donor corneal tissue for use in a corneal graft. And since the cornea does not contain blood vessels, a person of ordinary skill in the art would have no reason to expose donor corneal tissue to a proteoglycan.
Applicant also argues that the specific tissues mentioned in Stander include breast tissue (i.e., breast cancer), skin (i.e., melanoma), and brain/spinal cord (i.e., 
Applicant further argues that “[K]amma-Lorger is cited solely for discussion with respect to collagen. Office Action at page 5. Kamma-Lorger reports on the "role of Decorin in organizing the extracellular matrix" in normal human corneas and patients with corneal clouding. Kamma-Lorger at Abstract. In particular, Kamma-Lorger concludes that decorin is involved in binding of collagen fibrils, and a mutation that prevents decorin from binding to collagen "is likely to be the major reason for the structural disorganization of the tissue." Id. at 7-8. The corneal endothelium does not contain collagen. Kamma-Lorger reports that decorin "form[s] longer chains that extend among several collagen fibrils and hence help to organise collagen in the extracellular matrix in a pseudo hexagonal arrangement, which is an essential property for maintaining transparency in the cornea."”.
Applicant’s arguments are not persuasive. 
Tahvildari et al. clearly teach the pre-treatment of human donor corneas with immunomodulatory cytokines and Stander et al. teach that decorin possesses immunomodulatory properties.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute an immunomodulator (i.e. cytokines) for another immunomodulator (i.e. decorin).

Therefore, given the teachings of Tahvildari et al. Stander et al. and Jarvelainen et al., one of ordinary skill in the art would have been motivated to pre-treat human donor corneas with an immunomodulator that targets VEGF, such as decorin, and would have reasonably expected the immunomodulatory, anti-VEGF, and anti-neovascularization properties of decorin to promote graft survival. 
With respect to Applicant’s arguments regarding corneal tissue that is infected not being suitable as donor corneal tissue for use in a corneal graft, it is noted that the references cited do not suggest using infected corneal tissue, but rather suggest the pre-treatment of normal corneal tissue to promote graft survival by preventing infection and retarding neovascularization.
With respect to Applicant’s arguments regarding the reference of Stander et al., it is noted that Stander et al. clearly teach that decorin possesses immunomodulatory properties. The skilled artisan would have reasonably expected decorin to possess said immunomodulatory properties when used in the pre-treatment of corneal graft, and thus, promoting graft survival, as suggested by Tahvildari et al. 
With respect to Applicant’s arguments regarding the limitation “wherein treating the endothelium increases a hexagonal cell structure of the endothelium while maintaining an endothelial cell density of the donor corneal tissue” not being taught by 
Decorin, once administered to the corneal graft would necessarily increase a hexagonal cell structure of the endothelium while maintaining an endothelial cell density of the donor corneal tissue.
The Examiner also cited the evidentiary reference of Kamma-Lorger et al., to support the notion that “[d]ecorin forms longer chains that extend among several collagen fibrils and hence help to organise collagen in the extracellular matrix in a pseudo hexagonal arrangement, which is an essential property for maintaining transparency in the cornea (page 11, 1st para).
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-6, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tahvildari et al. (Cell Mol Life Sci. 2018 May; 75(9): 1509-1520) in view of Jarvelainen et al. (Matrix Biol. 2015 April ; 43: 15–26) and Stander et al. (Cell Tissue Res (1999) 296:221-227) as applied to claims 1-2 and 22 above, and further in view of Pels et al. (Int Ophthalmol. 2008 Jun; 28(3): 155–163).
The teachings of Tahvildari et al., Jarvelainen et al. and Stander et al. with respect to claims 1-2 and 22 have been discussed above.
Tahvildari et al., Jarvelainen et al. and Stander et al. do not teach the limitations of instant claims 3-6 and 9.
Pels et al. teach preserving corneal grafts by placing said corneal grafts in a medium consisting of a tissue culture medium, supplemented with antibiotics, nd para).
It would have been obvious to one of ordinary skill in the art to place the corneal graft obvious over Tahvildari et al., Jarvelainen et al. and Stander et al. in the preservation medium of Pels et al. because Pels et al. teach said preservation medium prevents corneal swelling in vitro and improves the storage capacity.

Response to Arguments
Applicant’s arguments filed on 1 31/2022 have been fully considered but they are not persuasive.
Applicant argues that Pels does not cure the deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al. have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-2, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tahvildari et al. (Cell Mol Life Sci. 2018 May; 75(9): 1509-1520) in view of Jarvelainen et al. (Matrix Biol. 2015 April ; 43: 15–26) and Stander et al. (Cell Tissue Res (1999) 296:221-227) as applied to claims 1-2 and 22 above, and further in view of Armitage (Transfus Med Hemother 2011;38:143–147).

Tahvildari et al., Jarvelainen et al. and Stander et al. do not teach treating for at least 10 minutes to about 30 days at a temperature of 1°C to 40°C.
Armitage teaches that hypothermia (2–8 °C) is the most commonly applied method of storage (of corneal transplants), which allows storage for 7–14 days. Organ culture (28–37 °C), which extends storage time to 4 weeks, is used widely in European eye banks (summary).
It would have been obvious to store the corneal graft obvious over Tahvildari et al., Jarvelainen et al. and Stander et al. at 2–8 °C for 7–14 days, or at 28–37 °C up to 4 weeks because Armitage teaches that corneal transplants are commonly stored at 2–8 °C for 7–14 days, or at 28–37 °C up to 4 weeks.

Response to Arguments
Applicant’s arguments filed on 1 31/2022 have been fully considered but they are not persuasive.
Applicant argues that Armitage does not cure the deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al. have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-7, 9-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tahvildari et al. (Cell Mol Life Sci. 2018 May; 75(9): 1509-1520) in view of Jarvelainen et al. (Matrix Biol. 2015 April ; 43: 15–26), Stander et al. (Cell Tissue Res (1999) 296:221-227), Pels et al. (Int Ophthalmol. 2008 Jun; 28(3): 155–163), Armitage (Transfus Med Hemother 2011;38:143–147) and Jun et al. (Cornea 2009; 28: 19-23), as evidenced by Haug et al. (Acta Ophthalmol. 2013: 91: 219–225).
The teachings of Tahvildari et al., Jarvelainen et al., Stander et al., Pels et al. and Armitage with respect to claims 1-7, 9 and 22 have been discussed above.
Tahvildari et al., Jarvelainen et al., Stander et al., Pels et al. and Armitage do not teach: 1) the donor corneal tissue comprises Descemet’s membrane; 2) placing the corneal graft in a preservation medium that does not include decorin; and 3) the claimed thickness and diameter.
Jun et al. teach that Descemet stripping automated endothelial keratoplasty (DSAEK) is a recent development in corneal transplantation (page 19, right column, 3rd para), and further teach that the purpose of this study was to evaluate the refractive change after Descemet stripping automated endothelial keratoplasty (DSAEK) surgery and its correlation with graft thickness and diameter (page 19, left column, 1st para).
Jun et al. further teach that the average graft thickness was 124.36 m. The minimum thickness was 58 m, and the maximum 196 m (page 21, left column, last para).
Jun et al. also teach that the average graft diameter was 8.39 mm. The minimum diameter was 7 mm, and the maximum 9 mm (page 21, right column, 2nd para).
m, and the average graft diameter is 8.39 mm because Jun et al. teach that in DSAEK surgery the average graft thickness is 124.36 m, and the average graft diameter is 8.39 mm.
One of ordinary skill in the art would have been motivated to use a graft having a commonly used average thickness and diameter.
With respect to the claimed pH, Armitage teaches that hypothermic storage times have been further extended with the development of solutions such as Optisol-GS (page 145, right column, 2nd para), which, as evidenced by Haug et al., has a pH of 7.1-7.2 (page 220, mid column, 2nd para).

Response to Arguments
Applicant’s arguments filed on 1 31/2022 have been fully considered but they are not persuasive.
Applicant argues that Jun and Haug do not cure the deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Tahvildari et al., Jarvelainen et al., Stander et al. and Kamma-Lorger et al. have been discussed above.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658